M
thanksNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/568,005 filed 09/11/2019 is in response to Applicant’s request for continued examination, RCE, filed 12/08/2021. Applicant’s response has been fully considered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Claims Amendment
Applicant has amended the claims of the application in the after final response filed 11/15/2021. Accordingly, claim 1 has been amended to recite, “wherein the solid electrolyte of the positive electrode layer is Li1.3Al0.3Ti1.7(PO4)3 including neither Si nor Zr” and also to recite the positive electrode active material is LiCoPO4. 
The status of the claims stand as follows:
Currently amended 		1
Original 			2-5
Canceled 			6
Claims 1-5 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 103
The rejection of Claims 1-2, 4-5 under 103 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
 Likewise, the rejection of Claim 3 under 103 over Ogasa as evidenced by Kwatek et al. has been similarly overcome by the amendment of Claim 1. Therefore, the rejection has been modified accordingly. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation Li1+xAxM2-x(PO4)3 without specifying the value or range of the molar ratio x of the elements in the formula, which renders the claim indefinite.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS -Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 11 2, fourth paragraph:


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the limitation, “where the solid electrolyte of the positive electrode layer is LiM2(PO4)3 or Li1-xAxM2-x(PO4)3 (M is a metal of which a valance of four, and A is a metal of which a valance is three). Thus, claim 2 recites a general formula of the solid electrolyte that also conceivably include the solid electrolyte Li1.3Al0.3Ti1.7(PO4)3 recited in independent Claim 1 upon which claim 2 depends, and other compounds not recited in claim 1.  Therefore, claim 2 does not specify a further limitation of the solid electrolyte and is broader in scope than Claim 1 upon which it depends, and it does not further limit Claim 1. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
Claims 1-2, 4-5 are rejected under 35 U.S.C. as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) in view of Suzuki Yosuke et al. (JP 2016-028380, hereafter called JP ‘380; the English language machine translation is used here) 
Regarding Claim 1 Ogasa discloses an all solid electrolyte (Ogasa paragraph 0011) comprising a solid electrolyte layer (Ogasa paragraph 0014) of which a main component is 
Ogasa discloses where the solid electrolyte crystal is Li1+xMyR2-ySizP3-zO12+a (Ogasa paragraph 0019, 0021). But Ogasa is silent about the solid electrolyte is Li1.3Al0.3Ti1.7(PO4)3 recited in claim 1. The claimed solid electrolyte Li1.3Al0.3Ti1.7(PO4)3 is analogous to the disclosed solid electrolyte crystal except in the disclosed solid electrolyte of Ogasa some of the P is substituted by Si. JP ‘380 discloses an all-solid-state battery provided with a negative electrode, a positive electrode and a solid electrolyte interposed between them (JP '830 paragraph 0012), and the positive electrode is provided with the same material as the solid electrolyte constituting the solid electrolyte layer (JP ‘380 paragraph 0013).  JP ‘380 teaches the disclosed composition of including the solid electrolyte in the positive electrode and negative electrode suppresses a decrease in ionic conductivity due to interfacial resistance at the boundary between the electrode layer and the solid electrolyte layer (JP ‘380 paragraph 0011). JP ‘380 discloses the solid electrolyte may be crystal having Li-Al-Ti-P-O based NASICON type oxide is preferred, and Li1.3Al0.3Ti1.7(PO4)3 is more preferred (JP ‘380 paragraph 0022) and which includes neither Si nor Zr. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used Li1.3Al0.3Ti1.7(PO4)3 disclosed by JP ‘380 (JP ‘380 paragraph 0022) in the positive electrode material of Ogasa since JP ‘380 teaches in is more preferred than the other disclosed 
Ogasa is silent about the discharge capacity of the solid electrolyte of the positive electrode layer is 20% to 50% of the positive electrode active material, and the discharge ratio is 1/5 to ½. However, since the positive electrode of Ogasa is modified by the solid electrolyte Li1.3Al0.3Ti1.7(PO4)3 of JP ‘380 (JP ‘380 paragraph 0022), it will constitute the same solid electrolyte and consequently will have the same discharge capacity. This is because according to the MPEP, “Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
Regarding the positive electrode active material Ogasa discloses the positive electrode active material is a phosphate (Ogasa paragraph 014, 0053) and the active material included in positive electrode layer is LinM’PO4, where M’ is selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti and Zr (Ogasa paragraph 0026, 0027, 0055). Selecting Co from among the other disclosed metals to obtain LiCoPO4 as the positive electrode active material would have been obvious to try to a person of ordinary skill in the art as is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).
Regarding Claim 2 the solid electrolyte of the positive electrode Li1.3Al0.3Ti1.7(PO4)3 of JP ‘380 (JP ‘380 paragraph 0022) is representative of the claimed general formula compound Li1-xAxM2-x(PO4)3 and anticipates it. Regarding the positive electrode active material being LiCoPO4 nM’PO4, where M’ is selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti and Zr (Ogasa paragraph 0026, 0027, 0055). Selecting Co from among the other disclosed metals to obtain LiCoPO4 as the positive electrode active material would have been obvious to try to a person of ordinary skill in the art as is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).
Regarding Claim 4 Ogasa discloses the positive electrode layer includes an electrically conductive aid (Ogasa paragraph 0050) considered equivalent to the conductive auxiliary agent having electron conductivity.
Regarding Claim 5 Ogasa discloses an all solid battery include a positive electrode layer, a negative electrode layer and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer (Ogasa paragraph 0040) and a current collector disposed on one surface of the positive electrode layer and the negative electrode layer (Ogasa paragraph 0041).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) in view of Suzuki Yosuke et al. (JP 2016-028380) and as evidenced by Kwatek et al. “Electrical properties of LiTi2(PO4)3 and Li1.3Al0.3Ti1.7(PO4)3 solid electrolyte containing ionic liquid in Solid State Ionics 302 (2017) 54-60; Yuan Jin et al. “High-tap density LiFePO5 microsphere developed by combined computational and experimental approaches” in Cryst Eng Comm. 2018,20, 6695,6703, (http://www.matweb.com/search/datasheet_print.aspx?matguid=50da699462434773 be5d4c95f8bfa569 ; accessed on 02/10/2021; and Pershina et al. “Extreme behavior of Li-ion conductivity in the Li2-Al203-P2O5 glass system” in Journal of Non- Crystalline Solids 430 (2015)64-72

The discussion of Ogasa and JP ‘380 as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 3 Ogasa discloses wherein a ratio of the solid electrolyte in the positive electrode layer is 70 % by weight of the electrode material (Ogasa paragraph 0109), but is silent about its vol%. Ogasa discloses the positive electrode include 15% by weight positive electrode active material LiFePO4, 70 % weight of the solid electrolyte, 10 % weight acetylene black and 5 % weight lithium ion conductive glass (Ogasa paragraph 0109). Considering the solid materials constituting the electrode layer the vol% of each component is calculated from the mass and the density of each component. The solid electrolyte is 70 % by weight, taken to constitute 70 g of 100 g of the positive electrode layer, and Kwatek discloses the density of the solid electrolyte 2.7 g/cc (Kwatek Table 1 page 56) and the calculated volume is 25.9 (v=70 g/2.7 g/cc=25.9 cc). Similarly considering the 15% by weight LiFePO4 as the positive electrode active material disclosed by Ogasa (Ogasa paragraph 0109) and the density 3.6 g/cc disclosed by Juan Jin (Juan Jin page 6698 col. 2 paragraph 2) the calculated volume is 4.2 cc (v= 15 g/3.6g/cc = 4.2 cc) .Ogasa discloses the positive electrode layer include 10% by weight acetylene black, and the density of acetylene black is given by matweb site as 1.75 g/cc [http://www.matweb.com/search/datasheet_print.aspx ?matguid=50da699462434773bce5d4c 95f8bfa569], and the calculated volume is 5.7 cc (v=10 g/1.75 g/cc = 5.7 cc). Ogasa discloses the positive electrode contains 5% by weight lithium ion conductive glass (Ogasa paragraph 0109). Pershina discloses density of the glass is 2.45 g/cc 
Response to Argument
Applicant traverses the rejection of the claim presented in the previous final Office Action dated 09/14/2021. Examiner notes that the amendment of independent claim 1 has overcome the previous rejection of the claims under 103 over Ogasa. Therefore, as presented above in this Office Action the rejection has been withdrawn. Upon further consideration and search a new rejection under 103 over Ogasa in view of JP2016-028380 is made and presented in this Office Acton.  JP ‘380 discloses a positive electrode provided with a solid electrolyte crystal having the formula Li1.3Al0.3Ti1.7(PO4)3 and the positive electrode of Ogasa modified by the solid electrolyte of JP ‘380 meets the claim limitation of amended Claim 1. Therefore, Applicant’s argument against the previous rejection under 103 over Ogasa in view of Peng is not persuasive since Peng is no more relied upon as a prior art in this Office Action. 
Therefore, the combined teaching of Ogasa and JP ‘830 presented in this Office Action renders the claimed invention obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722